MANDATE

THE STATE OF TEXAS

TO THE 365TH JUDICIAL DISTRICT COURT OF DIMMIT COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 11, 2015, the cause upon appeal to
revise or reverse your judgment between

City of Carrizo Springs and Adrian DeLeon, individually and as Mayor of the City of Carrizo Springs,
Appellant

V.

Isabel Cumpian, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo Springs Housing
Authority, Appellee

No. 04-14-00821-CV and Tr. Ct. No. 14-09-12375-DCV-AJA

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, this appeal is
DISMISSED. We ORDER that appellants, City of Carrizo Springs and Adrian
DeLeon, individually and as Mayor of the City of Carrizo Springs, bear all
costs of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 11, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00821-CV

  City of Carrizo Springs and Adrian DeLeon, individually and as Mayor of the City of Carrizo
                                          Springs

                                                     v.

    Isabel Cumpian, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo
                                  Springs Housing Authority

    (NO. 14-09-12375-DCV-AJA IN 365TH JUDICIAL DISTRICT COURT OF DIMMIT COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          MARK A. SANCHEZ
MOTION FEE                         $10.00   E-PAID          MARK SANCHEZ
REPORTER'S RECORD                 $220.00   PAID            DAVIDSON, TROILO, REAM & GARZA, PC
CLERK'S RECORD                     $81.00   PAID            CITY OF CARRIZO SPRINGS
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            DAVIDSON & TROILO
INDIGENT                           $25.00   PAID            DAVIDSON & TROILO
FILING                            $100.00   PAID            DAVIDSON & TROILO
STATEWIDE EFILING FEE              $20.00   PAID            DAVIDSON & TROILO


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 11, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853